           Case 2:20-cv-00003-KGB Document 9 Filed 01/19/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                    DELTA DIVISION

NICHOLAS JAMES HOLT                                                                  PLAINTIFF

v.                                 Case No. 2:20-cv-00003 KGB-JJV

RONNIE COLEMAN, et al.                                                           DEFENDANTS

                                              ORDER

        The Court has received Proposed Findings and Recommendations from United States

Magistrate Judge Joe J. Volpe (Dkt. No. 8). No objections have been filed, and the time for filing

objections has passed. After a careful review, the Court concludes that the Proposed Findings and

Recommendations should be, and hereby are, approved and adopted in their entirety as this Court’s

findings in all respects (Id.).

        Accordingly, this Court dismisses without prejudice plaintiff Nicholas James Holt’s

complaint (Dkt. No. 2). The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma

pauperis appeal from this Order would not be taken in good faith.

        It is so ordered this 19th day of January, 2021.


                                                      Kristine G. Baker
                                                      United States District Judge
